Citation Nr: 1104508	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to temporary total evaluations under 38 C.F.R. § 4.30 
for periods of convalescence following surgery performed on the 
Veteran's service-connected bilateral foot disability in 
September 1997, December 1997, and April 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

In October 2007, the Board issued a decision in which it 
adjudicated the issue listed above on the title page.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In June 2009, the Court issued a 
Memorandum Decision vacating the October 2007 Board decision and 
remanding the matter to the Board for further proceedings 
consistent with the Court's decision.

In April 2010, the Board remanded the appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
evidentiary development.


FINDINGS OF FACT

Following foot surgeries in September 1997, December 1997 and 
April 1999, the Veteran did not require at least a one-month 
period of convalescence, did not experience severe postoperative 
residuals, or require for an extended period therapeutic 
immobilization by cast, the necessity for house confinement, or 
use of a wheelchair or crutches due to prohibition of regular 
weight-bearing.





CONCLUSION OF LAW

The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 based on periods of convalescence following foot surgery 
performed in September 1997, December 1997, and April 1999 have 
not been met.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  The 
Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id., citing 
Webster's Medical Desk Dictionary 606 (1986).  

In other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or when 
there may be similar circumstances indicative of transient 
incapacitation associated with recuperation from the immediate 
effects of an operation.  Simply stated, it is not an increased 
rating claim. 

The Court has also determined that the inability to return to any 
employment indicates a need for continuing convalescence under 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, service connection has been established for 
bilateral pes planus with hallux valgus and calluses.  This 
bilateral foot disability has been assigned a 30 percent rating.  
The Veteran claims that he is entitled to temporary total ratings 
for periods of convalescence due to surgical procedures over the 
years.

At the outset, the Board must note that the Veteran is not clear 
regarding the treatment dates in question, how many treatments 
were involved, how long the treatment lasted, and what dates he 
is requesting temporary 100% compensation.  For example, in the 
Court decision of June 2009, the Court cited to the fact that the 
appellant is appealing for "[five] suger[ies] which I haven't 
receive[d] up to the present day and time."  Court decision at 
page one. 

However, (and this is very important for the Court's 
understanding of this case) the Veteran is shown to be a highly 
inaccurate historian.  For example, in a statement received in 
March 1999, the Veteran referred to foot surgeries performed at 
the Phoenix, Arizona VAMC in September 1998 and the John Cochran 
VAMC in St. Louis, Missouri in November 1998.  In a statement 
received in March 2002, the Veteran reported these surgeries as 
occurring in September 1996 and October 1997, respectively.  In a 
March 2002 statement, the Veteran specifically identified the 
foot surgeries:

1) left foot surgery performed at the Troy, Missouri 
VAMC in March 1995;
2) left foot surgery performed at the Phoenix, Arizona 
VAMC in September 1996;
3) bilateral foot surgery performed at the John 
Cochran VAMC in St. Louis, Missouri in October 1997;
4) right foot surgery performed at the John Cochran 
VAMC in St. Louis, Missouri in July 1999; and 
5) right foot surgery performed at the West Los 
Angeles, California VAMC in October 2001.

Cf. Veteran statements received in January 2002, March 2004 and 
July 2008; Veteran's testimony before the RO in June 1996; RO 
Report of Contact dated February 2002.

At the hearing held before the undersigned, the Veteran cited 
five surgeries at issue at several VAMCs across the country many 
years ago.  In his June 2005 appeal to the Board, the Veteran 
cited two surgeries.

In this regard, at the hearing, the Board attempted to obtain 
clarification from the Veteran regarding his claims, with only 
limited success.  This makes the effort to fully address this 
case highly complex in light of the instructions from the Court.  
For example, while the Court commends the representative of the 
Secretary for his "candor," the representative of the Secretary 
did not address the issue of how the VA can adequately assist the 
Veteran when his statements regarding his treatment and what he 
wants from VA changes extensively over time.  The representative 
of the Secretary may wish to take these considerations into 
account prior to conceding that it is "unclear" whether VA 
"adequately" assisted in obtaining medical records for 
treatment related to foot surgery based on dates supplied by the 
Veteran.  

The subjective nature of the word "adequate assistance" makes a 
full understanding of the Board's efforts in this case important 
for both the Court and the representative of the Secretary to 
understand.  In this regard, it is important to note that the 
undersigned is the only one who has had the opportunity to 
actually speak with the Veteran regarding his claim and we spent 
much time addressing the issue of when the Veteran received 
treatment and where this treatment was held (see Board transcript 
of August 2007, pages 10 to 13).  Importantly, the Board 
anticipated the problems associated with this case at the hearing 
when it addressed these issues with the Veteran directly.  The 
Board recalls the Veteran's testimony clearly. 

The Board attempted to address this issue in its prior decision 
dated October 2007.  In his initial claim, submitted in March 
2003, the Veteran indicated that the surgeries at issue occurred 
in March 1995, September 1997, and October 1997.  The Veteran was 
then notified that, pursuant to a rating decision dated in June 
2002, the RO had already assigned a temporary total rating under 
38 C.F.R. § 4.30 for a period of convalescence from March 3, 
1995, until June 1, 1995, due to surgery on his right foot.  
Therefore, that Board need not consider that period in 
adjudicating the issue on appeal.

The record also reflects that the Veteran underwent right foot 
surgery in October 2001.  A January 2002 RO rating decision 
assigned a temporary total evaluation under 38 C.F.R. § 4.30 from 
October 5, 2001 to January 1, 2002.  The Veteran did not appeal 
this determination, and the Board need not consider this period 
in adjudicating the issue on appeal.

During his hearing, the Veteran clarified that the surgeries at 
issue occurred in September 1997, December 1997, and April 1999.  
The Board, upon review of the Veteran's contentions and the 
actual treatment records and dates, has listed these three 
periods of time as convalescence periods in dispute.

With respect to the merits of these claims, the Board first notes 
that the Veteran had been in receipt of Social Security 
Administration benefits prior to any of the foot surgeries on 
appeal.  See VA clinical record dated September 4, 1997 (Veteran 
reporting a monthly disability benefit from the Social Security 
Administration).  At that time, he also reported a history of 
working for the Hayden VAMC for one day but did not continue 
after being wrongly incarcerated.

At his hearing in June 1996, the Veteran testified to last 
working for "[indecipherable] and paving company" in June 1995.  
He claimed chronic unemployment due to intolerance to weight 
bearing during an August 1997 VA Compensation and Pension (C&P) 
examination.

However, in a statement received in March 2002, the Veteran then 
reported a history of working for Southland Paving in "April" 
1995 (rather than June 1995) but that, due to foot swelling from 
the surgery, he could only maintain work for a two month period.  
He then alleged working another two months at a different company 
before being laid off.

Then, on a VA Form 21-8940 signed on May 9, 1999, the Veteran 
reported last working at the VA hospital for two months in 1997 
and losing this job due to foot swelling.  This, of course, 
conflicts with his September 1997 statement that his 
unemployability was due to being wrongly incarcerated.  He now 
reported previously working at Southland Paving from June to 
August 1995, but that he had lost this job due to foot swelling 
with an inability to keep up to work demands.

On a VA Form 21-8940 received in March 2002, the Veteran reported 
last working at Southland Paving from April to July 1995.

The Board mentions this reported work history beginning two years 
before the surgeries in question as the Veteran specifically 
argued before the Court that the Board failed to take into 
account the Veteran's unemployability at "Southland Paving Co."  

Clearly, the Veteran's employability at this company in 1995 has 
no bearing on his alleged periods of unemployability following 
his surgical procedures in September 1997, December 1997 and 
April 1999.  As such, the Board finds that this evidence holds 
very little relevance to the claims at hand.  However, the Board 
finds evidentiary value in the numerous inconsistencies in the 
Veteran's recollections, which tends to diminish his overall 
credibility in this case, as did his testimony before the 
undersigned. 

The Board further observes that the Veteran's September 1997 
statement appears to reflect that, at one point, the Veteran had 
been in receipt of compensation benefits from the Social Security 
Administration.  Assuming this constituted disability benefits, 
these records are not relevant as they pertain to unemployability 
established prior to the surgeries in question.  This issue was 
clearly noted before the Board, see Veteran's Statement before 
the Court signed November 14, 2008, but neither the parties to 
this appeal nor the Court has suggested these documents are 
relevant.

With respect to the alleged surgery in September 1997, the 
available VA medical records reflect that, on September 23, 1997, 
the Veteran underwent an Austin osteotomy of the 1st metatarsal 
of the left foot (including fixation with screw), and an Akin 
osteotomy of the proximal phalanx left hallux.  No complications 
were reported.  Post-operative instructions included rest, foot 
elevation for 48 hours, bandage care and ice to the left foot 
every 15 minutes.  The remaining clinical records reflect that 
the Veteran failed to report for post-operative appointments.

Importantly, with respect to the September 1997 surgery, the 
record does not reflect any medical evidence showing that this 
procedure required at least a one-month period of convalescence, 
resulted in severe postoperative residuals, or required for an 
extended period therapeutic immobilization by cast, the necessity 
for house confinement, or use of a wheelchair or crutches due to 
prohibition of regular weight-bearing.

With respect to the second surgery, the record shows that the 
Veteran had a screw removed from his left foot on December 2, 
1997.  The immediate post-operative instructions included rest 
and elevation of the foot, and partial weight bearing (PWB) of 
the left foot with crutches.  He was advised to wear a surgical 
shoe for two weeks, and then return to normal foot wear as 
tolerated.  A December 8, 1997 VA follow-up consultation noted 
that the Veteran's left foot was painful but that screw 
irritation had disappeared, which only provides evidence against 
this claim.

With respect to the December 1997 surgery, the record also does 
not reflect any medical evidence showing that this procedure 
required at least a one-month period of convalescence, resulted 
in severe postoperative residuals, or required for an extended 
period therapeutic immobilization by cast, the necessity for 
house confinement, or use of a wheelchair or crutches due to 
prohibition of regular weight-bearing.

Notably, not only do the discharge instructions fail to prescribe 
any period of convalescence, they expected the Veteran to resume 
to normal foot wear sometime after wearing a two week period.

Notably, on March 17, 1999, the Veteran was admitted to VA due to 
a Tylenol #3 overdose.  The Veteran reported being depressed and 
suicidal.  He complained that he had been unable to find a job 
paying as much as $22 per hour, as he had in 1995.  He complained 
that his bilateral foot disability prevented him from performing 
construction work, and that he had been clean and sober for 6 
months.  Previously, he had drunk heavily and used crack cocaine 
on a daily basis due to his foot pain and frustration of not 
finding work.  He was unemployed, and had no Social Security 
benefits or pending claims.

In pertinent part, the record shows that the Veteran underwent 
surgery on both feet on April 27, 1999.  The Veteran was noted to 
have screw irritation from the prior left metatarsal osteotomy, 
and a rigid contracted 2nd digit on the right.  The Veteran 
underwent removal of the screw in toto from the left foot without 
complications.  On the right, the Veteran underwent resection of 
the head of the proximal phalanx as well as the cartilage from 
the base of the intermediate phalanx.  There were no 
complications following this procedure.  The Veteran was 
instructed to follow-up in three days for his first dressing 
change.  During the next three days, the Veteran was told to 
remain partial weight bearing with crutches and to keep his feet 
clean, dry, elevated, with ice near the ankle.  He was issued 
Darco shoes for protection, and issued axillary crutches for PWB.  
It was noted that the Veteran should gradually increase his 
activity, and that he may need a replacement cane once he was 
able to progress to ambulation with a cane.  On May 6, 1999, the 
Veteran denied any complaint except for moderate pain of the left 
foot.

Again, the record does not reflect any medical evidence showing 
that the April 1999 procedure required at least a one-month 
period of convalescence, resulted in severe postoperative 
residuals, or required for an extended period therapeutic 
immobilization by cast, the necessity for house confinement, or 
use of a wheelchair or crutches due to prohibition of regular 
weight-bearing.  Rather, the Veteran was only restricted to 
partial weight bearing for a three day period.

Since these were the only instructions provided with respect to 
these surgeries, there is simply no medical evidence that these 
procedures required at least one month of convalescence, nor did 
they involve severe post-operative residuals as defined under 
section 4.30.  It also appears that the Veteran required the use 
of crutches for only a few days, instead of a month as required 
for temporary total rating under section 4.30.  Simply stated, 
these records provide evidence against the claim, clearly 
undermining the Veteran's contention that more convalescence was 
required. 

The Veteran's representative has specifically argued that the 
Veteran's prescription of a "post-operative shoe" following the 
1999 surgery is the functional equivalent of an immobilizing cast 
to allow for bone healing.  The Board disagrees.  The record 
reflects that the Darco shoes were issued for protection from 
injury, rather than for bone healing purposes, which does not 
meet the regulatory criteria of a cast or immobilizing device.

The Board also finds that the Veteran has failed to submit 
credible evidence showing that he was unable to work for at least 
one month following these procedures.  Again, the Veteran has 
made an issue of the inability to obtain confirmation from 
Southland Paving Company that he stopped working due to his foot 
surgeries.  However, this whole issue pertains to a foot surgery 
performed in March 1995, for which the Veteran has been awarded a 
convalescence rating.

Contemporaneous in time to his September 1997 surgery, the 
Veteran reported having lost employment with VA as a result of a 
wrongful incarceration.  He was not working at the time of the 
September 23, 1997 surgery.  Similarly, the Veteran had not been 
working at the time of the December 1997 and April 1999 
surgeries.  In fact, according to his VA Form 21-8940, the 
Veteran has only worked briefly in 1995 and 1997.  He has not 
worked at any time since before the September 23, 1997 surgery.  

Furthermore, at his hearing in August 2007, the Veteran 
explicitly recalled being prescribed a two-month period of 
convalescence in August of 1997 before being cleared for work in 
October 1997, a three month period of convalescence following the 
December 1997 surgery, and that he was instructed to stay of his 
feet for three months following his April 1999 procedures.  
Unfortunately, the Veteran's recollections are not consistent 
with the post-operative instructions provided after each of these 
surgeries.  

The Board observes that, in presenting argument in this case, the 
Veteran has referred to post-operative follow-up termination 
dates as demonstrating ordered periods of convalescence.  This is 
simply a misinterpretation of VA clinical records. 

Overall, the Veteran is deemed an extremely unreliable historian, 
and his recollections of restrictions regarding foot usage and 
work limitations are inconsistent, unreliable and unsupported by 
the evidentiary record.  These factors significantly undermine 
the Veteran's credibility, and provide additional evidence 
against his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The Board thus finds that the medical records provide highly 
probative evidence against the Veteran's claim of entitlement to 
temporary total evaluations under 38 C.F.R. § 4.30 for periods of 
convalescence following surgeries performed in connection with 
the veteran's service-connected bilateral foot disability.  In 
addition to the medical evidence, the Board has also considered 
the Veteran's own statements in support of his claim, including 
testimony presented at his August 2007 hearing.

Unfortunately, the Veteran's statements and testimony in support 
of his claim is not deemed credible to the point that his overall 
statements are found to actually provide evidence against his own 
claims, clearly indicating to the Board that he simply cannot 
recall the dates in questions, his statements regarding treatment 
and the impact of those treatments are not believable, and that 
he appears to be making these statements simply to obtain more VA 
compensation.  The Veteran's testimony particularly provided 
significant evidence against the Veteran's own credibility: the 
Veteran appeared very uncertain regarding dates, places, and 
events.  The Veteran's history of drug use does not appear to 
have assisted his ability to recollect such events (the Board 
brings this point up only in the context of the fact that this 
case has been to the Court and the question of VA's "adequate 
assistance" in the context of the Veteran's contentions are at 
issue, therefore, the validity of those contentions must be fully 
addressed).  Simply stated, there are no additional records 
regarding the Veteran's claim and the Veteran's recollections 
regarding the need for more time to recover from the treatment in 
question are not accurate. 

In any event, his assertions are greatly outweighed by the 
instructions and opinions from the VA podiatrists who performed 
the Veteran's foot surgeries, as they have greater expertise and 
training than the Veteran in determined the appropriate 
convalescence period for the procedures performed.  This medical 
evidence of record fails to demonstrate that the Veteran meets 
the requirements for a temporary total rating under 38 C.F.R. § 
4.30.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
temporary total evaluations under 38 C.F.R. § 4.30 for periods of 
convalescence following surgery performed on the Veteran's 
service-connected bilateral foot disability in September 1997, 
December 1997, and April 1999.  The Board has considered the 
doctrine of reasonable doubt; however, because the preponderance 
of the evidence is against the Veteran's claim, the doctrine is 
not for application, and the appeal is denied.  See 38 U.S.C.A. 
§ 5107(b).

The Duty to Notify and the Duty to Assist

In reaching this decision, the Board finds that the duty-to-
notify provisions have been satisfied.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  Clearly, the Veteran was not provided 
adequate, preadjudicatory VCAA notice on this claim.  However, 
the RO cured this notice deficiency with a June 2004 letter which 
informed the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim as well as 
the relative duties on the part of himself and VA in developing 
this claim.  The timing deficiency was subsequently cured with 
readjudication of the claim in a January 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board further finds that any deficiency in the notice to the 
Veteran or the timing of these notices has resulted in harmless 
error.  This case was before the Court in June 2009 at which time 
no argument was raised regarding inadequate VCAA notice.  
Nonetheless, on remand from the Board, the RO issued another VCAA 
compliant notice to the Veteran on May 2010.  In this case, the 
Veteran has demonstrated his awareness of the evidentiary 
requirements and has specifically submitted VA clinical records 
with his own notated arguments in an attempt to substantiate his 
claim.  Thus, the Veteran has had a meaningful opportunity to 
participate in the adjudication of this claim and no prejudice 
accrues at this time in adjudicating the claim.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has obtained all VA clinical records relevant to 
the issues at hand.  The Board is unaware of any additional 
private or medical records pertinent to the limited issues at 
hand.  As indicated above, the Veteran appears to have received 
some type of benefit from the Social Security Administration 
prior to the surgeries in question.  As the relevance of these 
documents, if any, has not been argued or shown, the Board finds 
no basis to further delay adjudicating this case to obtain 
irrelevant records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


